                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

CAROLE SWAN,                             )
                                         )     No. 1:12-cr-00027-JAW-1
             Petitioner                  )     No. 1:17-cv-00405-JAW
      v.                                 )
                                         )
UNITED STATES OF AMERICA,                )
                                         )
             Respondent                  )


                   ORDER AFFIRMING THE
     RECOMMENDED DECISION OF THE MAGISTRATE JUDGE AND
        DENYING MOTION REITERATED REQUEST FOR BAIL

      The Court affirms the recommended decision of the Magistrate Judge to deny

an inmate’s habeas corpus petition, which is based on the inmate’s contention that

the United States Supreme Court case of McDonnell v. United States, __ U.S. __, 136

S. Ct. 2355 (2016), invalidates her three convictions for committing Hobbs Act

extortion in violation of 18 U.S.C. § 1951(a). McDonnell does not provide the inmate

any relief because she was convicted of taking bribes as town selectman in return for

facilitating a town contract in favor of the person from whom she received money, and

these official acts fit squarely within the category of an “official act” under 18 U.S.C.

§ 201 as the Supreme Court clarified in McDonnell.

I.    RECOMMENDED DECISION ON § 2255 PETITION

      The United States Magistrate Judge filed with the Court on February 15, 2018,

his Recommended Decision (ECF No. 472). Recommended Decision on 28 U.S.C. §

2255 Mot. (ECF No. 472) (Recommended Decision). Ms. Swan filed her objection to

the Recommended Decision on March 9, 2018 (ECF No. 475). Pet’r’s Mandatory
Objection to Magistrate’s Recommended Decision (ECF No. 475) (Swan Objection).

The Government filed its response to the objections on March 19, 2018 (ECF No. 476).

Gov’t’s Resp. in Opp’n to Def.’s Objection to Recommended Decision Denying for Mot.

for Reduction (ECF No. 476) (Gov’t’s Resp.).

      A.     Bias

      In her objection, Ms. Swan claims that the Magistrate Judge demonstrated

“clear[] bias” when he “failed the full review of the merits of the meritorious

submission of cause, new legal precedent and facts that allow for the consideration of

vacating the Hobbs Act conviction and the correction of a sentencing error.” Swan

Objection at 1. The Court soundly rejects Ms. Swan’s unsupported assertion that the

Magistrate Judge exhibited bias against her because he ruled against her. As for her

claim that the Magistrate Judge failed to perform a full review of her § 2255 petition,

this is simply incorrect. The Magistrate Judge issued a sixteen-page recommended

decision in which he carefully analyzed Ms. Swan’s arguments, considered the

potential impact of McDonnell v. United States, __ U.S. __, 136 S. Ct. 2355 (2016),

and the cases that have interpreted McDonnell. Reaching a legal conclusion contrary

to what one party is arguing is not evidence of bias. The Court rejects Ms. Swan’s

bias contentions.

      B.     Collateral Attack

      In her objection, Ms. Swan appears to quote United States v. Billy-Eko, 8 F.3d

111 (2d Cir. 1993):

      It is substantially agreed (with other circuits) that in most cases there
      is good reason to allow a defendant to make claims on collateral attack


                                          2
      even if those claims were not brought to direct appeal.

Swan Objection at 2 (quoting Billy-Eko []). But Ms. Swan misquotes the Second

Circuit. The correct quotation is:

      We substantially agree that in most cases there is good reason to allow
      a defendant to make ineffective assistance claims on collateral attack
      even if those claims were not brought on direct appeal. We therefore
      join other circuits in allowing petitioners in most cases to make those
      claims under § 2255, subject to the limitation discussed below.

Billy-Eko, 8 F.3d at 114.

      Ms. Swan’s misquotation is significant because her § 2255 petition is not based

on alleged ineffective assistance of counsel. It is based on the potential impact of

McDonnell, a case the United States Supreme Court decided on June 27, 2016, after

Ms. Swan’s Hobbs Act trial in September 2013. Mot. for Reduction in Accordance to

18 U.S.C. [§] 3582 at 5 (ECF No. 462) (“In consideration of the aforementioned, The

Petitioner respectfully requests the Honorable District Court to give particular

weight in what has been expressly recognized by the Supreme Court in McDonnell v.

United States, supra as the legal basis to reduce and correct the sentence imposed”).

Indeed in footnote 6, the Magistrate Judge explained that if Ms. Swan’s claim were

based on ineffective assistance of counsel, it would still be non-meritorious.

Recommended Decision at 8 n.6. In any event, the Magistrate Judge reached the nub

of Ms. Swan’s argument when he discussed whether she suffered any prejudice. Id.

at 9-12.

      C.     The Attorney Representation Contract for Appeal

      On October 23, 2017, Ms. Swan filed a second motion to be allowed out on bail.



                                         3
Emer. Mot. for Release by Bail Pending a Decision of the Honorable Court (ECF No.

464). On October 25, 2017, the Government filed a response. Gov’t’s Resp. in Opp’n

to Def.’s Emer. Mot. for Bail (ECF No. 465). On November 13, 2017, Ms. Swan filed

her reply. Pet’r’s Resp. and Rebuttal to Gov’t’s Opp’n of Emer. Mot. for Release by Bail

Pending a Decision of the Honorable Court (ECF No. 469). In filing her reply, Ms.

Swan attached a copy of an Agreement for Representation of Carole Swan on Appeal

in the First Circuit. Id. Attach. 2, Agreement for Representation of Carole Swan on

Appeal in the First Circuit at 1-5. In her reply, Ms. Swan explained that the reason

she attached a copy of her agreement with her attorney was because it “revealed to

the honorable court the knowledge and the understanding of credibility of the

Petitioner in raising these issues legally allowed in the 2255.” Id. at 3. On November

29, 2017, this Court denied Ms. Swan’s second emergency motion for bail and status

report. Order on Second Emer. Mot. for Bail and Status Report (ECF No. 471).

         Ms. Swan’s habeas petition under § 2255 proceeded separately. Ms. Swan filed

her habeas petition on April 20, 2017. Mot. for Reduction in Accordance to 18 U.S.C.

§ 3582 (ECF No. 445). On October 4, 2017, the Court issued a Castro order, Castro

Order (ECF No. 460), and on October 13, 2017, Ms. Swan responded to the Castro

order.    Pet’r Carole Swan’s Resp. to the Honorable Court’s Order of Conversion

Regarding the 18 U.S.C. [§] 3582 to 28 U.S.C. [§] 2255 (ECF No. 461). Ms. Swan filed

a second petition on October 13, 2017. Mot. for Reduction in Accordance to 18 U.S.C.

[§] 3582 (ECF No. 462). After being ordered to respond, Order to Answer (ECF No.

466), on October 27, 2017, the Government responded. Opp’n of the United States of



                                           4
Am. to 28 U.S.C. § 2255 Pet. (ECF No. 467). On February 15, 2018, the Magistrate

Judge issued his recommended decision. Recommended Decision.

      Regarding Ms. Swan’s complaint that the Magistrate Judge failed to consider

the representation contract, the point of this recitation of the history of this petition

is that Ms. Swan never presented evidence of her contract with Attorney Darla

Mondou as part of her § 2255 argument, so the Magistrate Judge properly did not

consider it. Ms. Swan only presented the contract with her attorney as part of her

argument for being released on bail. Moreover, the sole reason she attached the

contract to her motion for bail was to substantiate her credibility.

      It is true that in Ms. Swan’s Objection to the Recommended Decision, she

attached a copy of her Agreement for Representation for her appeal with her

Objection. Obj. to R & R, Attach. 1 (ECF No. 475). However, because Ms. Swan did

not include this exhibit in her initial § 2255 filing or in her subsequent § 2255 filings,

and did not allow the Magistrate Judge an opportunity to review this exhibit as part

of her § 2255 argument, the Court will not consider it. Borden v. Sec'y of Health and

Human Servs., 836 F.2d 4, 6 (1st Cir. 1987) (per curiam) (internal quotation marks

and citation omitted) (“Parties must take before the magistrate, not only their best

shot but all of their shots”); Stile v. Somerset Cty., No. 1:13–cv–00248–JAW, 2015 WL

667814, at *2 (D. Me. Feb. 17, 2015).

      At the same time, if the Court considered her contract with her post-conviction

attorney, it would not change its decision on Ms. Swan’s objection to the

Recommended Decision. At most, the agreement establishes that at one point, Ms.



                                            5
Swan and her then counsel, Attorney Mondou, considered appealing the Hobbs Act

convictions. For whatever reason, Attorney Mondou appealed only the denial of her

motion to suppress the evidence, not the Hobbs Act convictions themselves. The

Court is unclear why a contract of legal representation which allowed appellate

counsel to argue on appeal a variety of issues, not all of which she later pursued on

appeal, should alter the analysis of the merits of Ms. Swan’s § 2255 petition.

      D.      “Official Act”

      Ms. Swan’s main objection is that the Court’s jury instructions did not contain

any definition of “official act.” Swan Objection at 3 (“[In McDonnell], the Supreme

Court decision, the justices unanimously held that jury instructions regarding the

definition of the ‘official acts’ exchanged for payments was too expansive to uphold

the former governor’s conviction. The high court stated that the definition of ‘official

act’ [m]ust be narrowed to include only a decision or action and must be ‘a formal

exercise of government power’”). Fair enough.

      But Ms. Swan does not adequately respond to the Magistrate Judge’s

conclusion that even if the jury instructions in her trial had contained a narrower

definition of “official act,” there is no prejudice because her “conduct falls squarely

within the category of ‘official acts’ as clarified by McDonnell.”       Recommended

Decision at 11 (quoting United States v. Ciavarella, No. 3:09-CR-272, 2018 WL

317974, at *13, 2018 U.S. Dist. LEXIS 2785, at *38 (M.D. Pa. Jan. 8, 2018)).

Specifically, in United States v. Repak, 852 F.3d 230 (3d Cir. 2017), the Third Circuit

wrote that “facilitation of the award of [municipal] contracts is an ‘official act’ as



                                           6
defined by the Supreme Court.” Id. at 254; see United States v. Skelos, 707 F. App’x

733, 739 (2d Cir. 2017) (“Using one’s influence as a high ranking state official to push

through county legislation and to bestow a county-issued contract are indisputably

formal exercises of governmental power constituting official acts under McDonnell”);

United States v. Heard, No. H-07-114, H-16-3189, 2018 U.S. Dist. LEXIS 104281, at

*12 (S.D. Tx. May 4, 2018) (“Here, the evidence recited by the Fifth Circuit Court of

Appeals in affirming Heard’s conviction falls within the type of conduct the Supreme

Court explained in McDonnell would constitute an ‘official act’”) (emphasis in

original); Miserendino v. United States, 307 F. Supp. 3d 480, 485 (E.D. Va. 2018)

(providing advice and recommendations about who should receive a government

contract remains an “official act” under McDonnell). Ms. Swan’s protestations to the

contrary are in essence disagreements with the jury verdicts in her case, and do not

implicate McDonnell.

      E.     Other Issues

      The Court reviewed Ms. Swan’s remaining contentions and concluded that the

Magistrate Judge’s Recommended Decision fully and properly discusses and disposes

with her other objections, and the Court adopts in full the Magistrate Judge’s

Recommended Decision on those issues.

      F.     Summary

      The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record. The Court made a de novo determination

of all matters adjudicated by the Magistrate Judge’s Recommended Decision, and



                                           7
concurs with the recommendations of the Magistrate Judge for the reasons set forth

in his Recommended Decision and for the reasons set forth in this Order, and the

Court determines that no further proceeding is necessary.

II.    REITERATED REQUEST FOR JUDICIAL CONSIDERATION OF BAIL

       The Court also denies Ms. Swan’s Reiterated Request for Judicial

Consideration of Bail. Reiterated Req. for Judicial Consideration of Bail (ECF No.

478). On October 23, 2017, Ms. Swan filed a second Emergency Motion for Release

by Bail. Emergency Mot. for Release by Bail Pending a Decision of the Honorable Ct.

(ECF No. 464). In its Order addressing that motion, the Court stated that “it will

assess whether Ms. Swan presents a case for immediate release on bail on a non-

emergency basis during its discussion of her § 2255 petition.” Order on Second

Emergency Mot. For Bail and Status Report at 5 (ECF No. 471). After that Order, on

April 16, 2018, Ms. Swan filed a reiterated request for judicial consideration of bail.

Given that the Court denied Ms. Swan’s § 2255 motion, she has not shown a

“likelihood of success on the merits” to entitle her to bail. Woodcock v. Donnelly, 470

F.2d 93, 94 (1972). Nor has Ms. Swan shown that her case is “exceptional and

deserving of special treatment in the interests of justice.” Glynn v. Donnelly, 470 F.2d

95, 97-98 (1st Cir. 1972) (quoting Aronson v. May, 85 S. Ct. 3, 5 (1964) (citation

omitted)).

III.   CONCLUSION

       1. It is therefore ORDERED that the Recommended Decision of the
          Magistrate Judge (ECF No. 472) is hereby AFFIRMED.

       2. Accordingly, it is hereby ORDERED that Carole Swan’s 28 U.S.C. § 2255


                                           8
         Motion (ECF No. 462) be and hereby is DENIED.

      3. It is further ORDERED that no certificate of appealability should issue in
         the event the Carole Swan files a notice of appeal because there is no
         substantial showing of the denial of a constitutional right within the
         meaning of 28 U.S.C. § 2253(c)(2).

      4. Carole Swan’s Reiterated Request for Judicial Consideration of Bail (ECF
         No. 478) is DENIED.

      SO ORDERED.


                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE


Dated this 3rd day of October, 2018




                                        9
